Case 3:21-cr-00087-CWR-LGI Document 3 Filed 08/10/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

UNITED STATES OF AMERICA AL
v. criminat No3-0/C/ BICWEL
YOLANDA WARD 18 U.S.C. § 641

The Grand Jury charges:

From on or about the January 1, 2017, to December 31, 2019 in Warren County in the
Northern Division of the Southern District of Mississippi and elsewhere, the defendant,
YOLANDA WARD, did willfully and knowingly steal, purloin, embezzle, and convert to her
own use greater than $1000.00 in funds, goods, and property of the United States, in violation of
Title 18 United States Code, Section 641.

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As aresult of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the
offenses, including but not limited to all proceeds obtained directly or indirectly from the
offenses, and all property used to facilitate the offenses. Further, if any property described
above, as a result of any act or omission of the defendant: (a) cannot be located upon the exercise
of due diligence; (b) has been transferred or sold to, or deposited with, a third party; (c) has been
placed beyond the jurisdiction of the Court; (d) has been substantially diminished in value; or (€)
has been commingled with other property, which cannot be divided without difficulty, then it is

the intent of the United States to seek a judgment of forfeiture of any other property of the
Case 3:21-cr-00087-CWR-LGI Document 3 Filed 08/10/21 Page 2 of 2

defendant, up to the value of the property described in this notice or any bill of particulars

supporting it.

All pursuant to Section 981, Title 18, United States Code and Section 2461, Title 28,

herria

DARREN JAZAMARCA.
Acting United States Attorney

United States Code.

A TRUE BILL:
S/SIGNATURE REDACTED

Foreperson of the Grand Jury

 

This Indictment was 5 geturned i in open court by the foreperson or deputy foreperson of the

Grand Jury on this the _/O— day of August 2021.
Sd fobprer Vine

UNITED STATES MAGISTRATE JUDGE
